Citation Nr: 1108608	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.	Entitlement to an initial rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The RO initially service-connected the Veteran's right knee disability in an April 2005 rating decision and assigned a 10 percent initial rating for degenerative changes.  During the pendency of the appeal, in an October 2006 rating decision, the RO awarded the Veteran a separate 10 percent rating for instability of the right knee.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously brought before the Board in May 2009 and September 2010 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal, to include affording him a VA examination.  The case is once again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Board notes that the Veteran cancelled two previous VA examinations in June and July 2009 because he was in a nursing/rehabilitation facility following his knee surgery.  In December 2009 the RO contacted the Veteran's daughter and she reported that he had undergone another knee surgery and would not be able to attend a VA examination.

In the September 2010 Board remand, the AOJ was instructed to schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The VAMC records indicated that the Veteran was scheduled for an appointment on November 29, 2010.  An October 13, 2010 note reported that the Veteran called and cancelled this appointment.  There is no further information in the file as to why the Veteran cancelled his appointment or if a new appointment was scheduled for him.  As such, the Board finds the Veteran should be rescheduled for a VA examination.  If he cannot attend the appointment, the reason should be noted in the file and all other information pertaining to the appointment, including rescheduling it, should also be noted in the file.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and made aware that if he fails to report, his claim may be denied.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination to ascertain the severity of all manifestations due to his service-connected right knee disability.  If the Veteran cancels his appointment, this should be noted in the claims file with the reason for such cancellation and any attempt which was made to reschedule his VA examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished, to include an MRI if appropriate.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The examiner is also asked to comment and reconcile the inconsistent evidence regarding findings of instability, effusion, and limitation of motion, especially the inconsistent findings found in the February 2005 VA examination, the January 2007 examination, and various VA outpatient treatment records, notably treatment records dated in March 2005.  The examiner should also comment on the Veteran's complaints as well as the overall affect his disability has on his employability and daily life.
2.	Advise the Veteran of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West. Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

